EXHIBIT 10.2

 

SIGNAL BAY, INC.

 

AMENDED AND RESTATED
2015 EQUITY INCENTIVE PLAN

 

Initially Adopted January 2, 2015

 

Amended and Restated August 15, 2016

 

1. Purposes of the Plan. The purposes of the 2015 Equity Incentive Plan are to
attract and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to Employees, Directors and
Consultants and to promote the success of the Company’s business. Options
granted under the Plan may be Incentive Stock Options or Nonstatutory Stock
Options, as determined by the Administrator at the time of grant. Restricted
Stock may also be granted under the Plan.

 

2. Definitions. As used herein, the following definitions shall apply:

 

2.1. “Acquisition” means and includes each of the following:

 

2.1.1. A transaction or series of transactions (other than an offering of Common
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act) (other than the Company, any of its Subsidiaries, an employee benefit plan
maintained by the Company or any of its subsidiaries or a “person” that, prior
to such transaction, directly or indirectly controls, is controlled by, or is
under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; provided, however, any change in the beneficial ownership of the
securities of the Company as a result of a private financing of the Company that
is approved by the Board shall not be deemed to be an Acquisition; or

 

2.1.2. During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Section 2(a)(i)
or Section 2(a)(iii)) whose election by the Board or nomination for election by
the Company’s stockholders was approved by a vote of at least a majority of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or

 

  1

 



 

2.1.3. The consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

 

2.1.3.1. Which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction, and

 

2.1.3.2. After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 2(a)(iii)(B) as beneficially owning 50% or more of combined voting power
of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; or

 

2.1.3.3. The Company’s stockholders approve a liquidation or dissolution of the
Company.

 

2.2. “Administrator” means the Board or the Committee responsible for conducting
the general administration of the Plan, as applicable, in accordance with
Section 4 hereof. The Administrator shall have full and final authority, which
shall be exercised in its discretion, to determine conclusively whether an
Acquisition has occurred pursuant to the above definition, and the date of the
occurrence of such Acquisition and any incidental matters relating thereto.

 

2.3. “Applicable Laws” means the requirements relating to the administration of
stock option plans under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are granted under the Plan.

 

2.4. “Award” means any award of an Option or Restricted Stock under the Plan.

 

2.5. “Board” means the Board of Directors of the Company.

 

  2

 



 

2.6. “Code” means the Internal Revenue Code of 1986, as amended, or any
successor statute or statutes thereto. Reference to any particular Code section
shall include any successor section.

 

2.7. “Committee” means a committee appointed by the Board in accordance with
Section 4 hereof.

 

2.8. “Common Stock” means the common stock of the Company.

 

2.9. “Company” means Signal Bay, Inc. a Colorado corporation.

 

2.10. “Consultant” means any consultant or adviser if: (i) the consultant or
adviser renders bona fide services to the Company or any Parent or Subsidiary of
the Company; (ii) the services rendered by the consultant or adviser are not in
connection with the offer or sale of securities in a capital-raising transaction
and do not directly or indirectly promote or maintain a market for the Company’s
securities; and (iii) the consultant or adviser is a natural person.

 

2.11. “Director” means a member of the Board.

 

2.12. “Disability” means total and permanent disability within the meaning of
Section 22(e)(3) of the Code.

 

2.13. “Employee” means any person, including an Officer or Director, who is an
employee (as defined in accordance with Section 3401(c) of the Code) of the
Company or any Parent or Subsidiary of the Company. A Service Provider shall not
cease to be an Employee in the case of (i) any leave of absence approved by the
Company or (ii) transfers between locations of the Company or between the
Company, its Parent, any Subsidiary, or any successor. For purposes of Incentive
Stock Options, no such leave may exceed ninety (90) days, unless reemployment
upon expiration of such leave is guaranteed by statute or contract. Neither
service as a Director nor payment of a director’s fee by the Company shall be
sufficient, by itself, to constitute “employment” by the Company.

 

2.14. “Exchange Act” means the Securities Exchange Act of 1934, as amended, or
any successor statute or statutes thereto. Reference to any particular Exchange
Act section shall include any successor section.

 

2.15. “Fair Market Value” means, as of any date, the value of a share of Common
Stock determined as follows:

 

2.15.1. If the Common Stock is listed on any established stock exchange or a
national market system, its Fair Market Value shall be the closing sales price
for a share of such stock (or the closing bid, if no sales were reported) as
quoted on such exchange or system for such date, or if no bids or sales were
reported for such date, then the closing sales price (or the closing bid, if no
sales were reported) on the trading date immediately prior to such date during
which a bid or sale occurred, in each case, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable;

 

  3

 



 

2.15.2. If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, its Fair Market Value shall be the
mean between the high bid and low asked prices for a share of the Common Stock
on such date, or if no closing bid and asked prices were reported for such date,
the date immediately prior to such date during which closing bid and asked
prices were quoted for such Common Stock, in each case, as reported in The Wall
Street Journal or such other source as the Administrator deems reliable; or

 

2.15.3. In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Administrator.

 

2.16. “Holder” means a person who has been granted or awarded an Award or who
holds Shares acquired pursuant to the exercise of an Awards.

 

2.17. “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and which
is designated as an Incentive Stock Option by the Administrator.

 

2.18. “Independent Director” means a Director who is not an Employee of the
Company.

 

2.19. “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option, as designated in the applicable Option Agreement

 

2.20. “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

2.21. “Option” means a stock option granted pursuant to the Plan.

 

2.22. “Option Agreement” means a written agreement between the Company and a
Holder evidencing the terms and conditions of an individual Option grant. The
Option Agreement is subject to the terms and conditions of the Plan.

 

2.23. “Optioned Stock” means Shares that are subject to an Option or that were
issued pursuant to the exercise of an Option

 

2.24. “Parent” means any corporation (or other entity), whether now or hereafter
existing (other than the Company), in an unbroken chain of corporations (or
other entities) ending with the Company if each of the corporations (or other
entities) other than the last corporation (or other entity) in the unbroken
chain owns stock (or other equity interests) possessing more than fifty percent
(50%) of the total combined voting power of all classes of stock (or other
equity interests) in one of the other corporations (or other entities) in such
chain.

 

  4

 



 

2.25. “Plan” means the 2015 Equity Incentive Plan.

 

2.26. “Public Trading Date” means the first date upon which Common Stock of the
Company is listed (or approved for listing) upon notice of issuance on any
securities exchange or designated (or approved for designation) upon notice of
issuance as a national market security on an interdealer quotation system.

 

2.27. “Restricted Stock” means Shares acquired pursuant to the exercise of an
unvested Option in accordance with Section 10(h) below or pursuant to Section 12
below.

 

2.28. “Restricted Stock Purchase Agreement” means a written agreement between
the Company and a Holder evidencing the terms and conditions of the Holder’s
purchase of Restricted Stock pursuant to the exercise of an unvested Option in
accordance with Section 10(h) below or a Stock Purchase Right granted under
Section 12 below.

 

2.29. “Rule 16b-3” means that certain Rule 16b-3 under the Exchange Act, as such
Rule may be amended from time to time.

 

2.30. “Section 16(b)” means Section 16(b) of the Exchange Act, as such Section
may be amended from time to time.

 

2.31. “Securities Act” means the Securities Act of 1933, as amended, or any
successor statute or statutes thereto. Reference to any particular Securities
Act section shall include any successor section.

 

2.32. “Service Provider” means an Employee, Director or Consultant.

 

2.33. “Share” means a share of Common Stock.

 

2.34. “Subsidiary” means any corporation (or other entity), whether now or
hereafter existing (other than the Company), in an unbroken chain of
corporations (or other entities) beginning with the Company if each of the
corporations (or other entities) other than the last corporation (or other
entity) in the unbroken chain owns stock possessing more than fifty percent
(50%) of the total combined voting power of all classes of stock in one of the
other corporations (or other entities) in such chain.

 

  5

 



 

3. Stock Subject to the Plan. Subject to the provisions of Section 13 hereof,
the maximum aggregate number of Shares which may be issued upon exercise of such
Awards is 100,000,000 Shares. Shares issued upon exercise of an Aware may be
authorized but unissued, or reacquired Common Stock. If an Award expires or
becomes unexercisable without having been exercised in full, the unpurchased
Shares which were subject thereto shall become available for future grant or
sale under the Plan (unless the Plan has terminated). Shares which are delivered
by the Holder or withheld by the Company upon the exercise of an Aware under the
Plan, in payment of the exercise price thereof or tax withholding thereon, may
again be optioned, granted or awarded hereunder, subject to the limitations of
this Section 3. If Shares of Restricted Stock are repurchased by the Company at
their original purchase price, such Shares shall become available for future
grant under the Plan (unless the Plan has terminated). Notwithstanding the
provisions of this Section 3, no Shares may again be optioned, granted or
awarded if such action would cause an Incentive Stock Option to fail to qualify
as an Incentive Stock Option under Code Section 422.

 

4. Administration of the Plan

 

4.1. General. The Plan shall be administered by the Board or a Committee, or a
combination thereof, as determined by the Board. The Plan may be administered by
different administrative bodies with respect to different classes of
Participants and, if permitted by Applicable Laws, the Board may authorize one
or more officers of the Company to make Awards under the Plan to Employees and
Consultants (who are not subject to Section 16 of the Exchange Act) within
parameters specified by the Board

 

4.2. Committee. If administration is delegated to a Committee, the Committee
shall have, in connection with the administration of the Plan, the powers
theretofore possessed by the Board, including the power to delegate to a
subcommittee any of the administrative powers the Committee is authorized to
exercise (and references in the Plan to the Board shall thereafter be to the
Committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board. Notwithstanding the foregoing, however, unless otherwise
determined by the Board, from and after the Public Trading Date, a Committee of
the Board shall administer the Plan and the Committee shall consist solely of
two or more Independent Directors each of whom is an “outside director,” within
the meaning of Section 162(m) of the Code, a “non-employee director” within the
meaning of Rule 16b-3, and qualifies as “independent” within the meaning of any
applicable stock exchange listing requirements. Members of the Committee shall
also satisfy any other legal requirements applicable to membership on the
Committee, including requirements under the Sarbanes-Oxley Act of 2002 and other
Applicable Laws. The Board may abolish the Committee at any time and revest in
the Board the administration of the Plan. Appointment of Committee members shall
be effective upon acceptance of appointment. Committee members may resign at any
time by delivering written notice to the Board. Vacancies in the Committee may
only be filled by the Board.

 

4.3. Powers of the Administrator. Subject to the provisions of the Plan and the
specific duties delegated by the Board to such Committee, and subject to the
approval of any relevant authorities, the Administrator shall have the authority
in its sole discretion:

 

4.3.1. to determine the Fair Market Value;

 

  6

 



 

4.3.2. to select the Service Providers to whom the Awards may from time to time
be granted hereunder;

 

4.3.3. to determine the number of Shares to be covered by each such award
granted hereunder;

 

4.3.4. to approve forms of agreement for use under the Plan;

 

4.3.5. to determine the terms and conditions of any Awards granted hereunder
(such terms and conditions include, but are not limited to, the exercise price,
the time or times when Awards may vest or be exercised (which may be based on
performance criteria), any vesting acceleration or waiver of forfeiture
restrictions, and any restriction or limitation regarding any Awards or the
Common Stock relating thereto, based in each case on such factors as the
Administrator, in its sole discretion, shall determine);

 

4.3.6. to determine whether to offer to buyout a previously granted Option as
provided in Section 10(i) hereof and to determine the terms and conditions of
such offer and buyout (including whether payment is to be made in cash or
Shares);

 

4.3.7. to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to such plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;

 

4.3.8. to allow Holders to satisfy withholding tax obligations by electing to
have the Company withhold from the Shares to be issued upon exercise of an
Awards that number of Shares having a Fair Market Value equal to the minimum
amount required to be withheld based on the statutory withholding rates for
federal and state tax purposes that apply to supplemental taxable income. The
Fair Market Value of the Shares to be withheld shall be determined on the date
that the amount of tax to be withheld is to be determined. All elections by
Holders to have Shares withheld for this purpose shall be made in such form and
under such conditions as the Administrator may deem necessary or advisable;

 

4.3.9. to amend the Plan or any Awards granted under the Plan as provided in
Section 15 hereof; and

 

4.3.10. to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan and to exercise such powers and perform such acts as the
Administrator deems necessary or desirable to promote the best interests of the
Company which are not in conflict with the provisions of the Plan.

 

4.4. Effect of Administrator’s Decision. All decisions, determinations and
interpretations of the Administrator shall be final and binding on all Holders.

 

  7

 



 

4.5. Indemnification. To the maximum extent permitted by Applicable Laws, each
member of the Committee (including officers of the Company, if applicable), or
of the Board, as applicable, shall be indemnified and held harmless by the
Company against and from (i) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or pursuant to the terms and conditions of any
Award except for actions taken in bad faith or failures to act in bad faith, and
(ii) any and all amounts paid by him or her in settlement thereof, with the
Company’s approval, or paid by him or her in satisfaction of any judgment in any
such claim, action, suit, or proceeding against him or her, provided that such
member shall give the Company an opportunity, at its own expense, to handle and
defend any such claim, action, suit or proceeding before he or she undertakes to
handle and defend it on his or her own behalf. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s Articles of
Incorporation, Certificate of Incorporation or Bylaws, by contract, as a matter
of law, or otherwise, or under any other power that the Company may have to
indemnify or hold harmless each such person

 

5. Eligibility. Nonstatutory Stock Options and Restricted Stock may be granted
to Service Providers. Incentive Stock Options may be granted only to Employees
of the Company (or a “parent corporation” or “subsidiary corporation” thereof
within the meaning of Code Sections 424(e) or 424(f), respectively). If
otherwise eligible, a Service Provider who has been granted an Option or
Restricted Stock may be granted additional Options or Restricted Stock.

 

6. Limitations

 

6.1. Maximum Value Limitation. Each Option shall be designated by the
Administrator in the Option Agreement as either an Incentive Stock Option or a
Nonstatutory Stock Option. However, notwithstanding such designations, to the
extent that the aggregate Fair Market Value of Shares subject to a Holder’s
Incentive Stock Options and other incentive stock options granted by the Company
(or a “parent corporation” or “subsidiary corporation” thereof within the
meaning of Code Sections 424(e) or 424(f), respectively), which become
exercisable for the first time during any calendar year (under all plans of the
Company or any such parent or subsidiary) exceeds $100,000, such excess Options
or other options shall be treated as Nonstatutory Stock Options. If the Code is
amended to provide for a different limitation from that set forth in the
preceding sentence, such different limitation shall be deemed incorporated
herein effective as of the date and with respect to such Options as required or
permitted by such amendment to the Code. For purposes of this Section, Incentive
Stock Options shall be taken into account in the order in which they were
granted, and the Fair Market Value of the Shares shall be determined as of the
time of grant.

 

6.2. No Continued Employment. Neither the Plan, nor Award shall confer upon a
Holder any right with respect to continuing the Holder’s employment or
consulting relationship with the Company, nor shall they interfere in any way
with the Holder’s right or the Company’s right to terminate such employment or
consulting relationship at any time, with or without cause.

 

  8

 



 

7. Term of Plan. The Plan shall become effective upon its adoption by the Board
of Directors. It shall continue in effect for a term of ten (10) years unless
sooner terminated under Section 16 below.

 

8. Term of Option. The term of each Option shall be stated in the Option
Agreement; provided, however, that the term shall be no more than ten (10) years
from the date of grant thereof. In the case of an Incentive Stock Option granted
to a Holder who, at the time the Option is granted, owns (or is treated as
owning under Code Section 424) stock representing more than ten percent (10%) of
the voting power of all classes of stock of the Company (or a “parent
corporation” or “subsidiary corporation” thereof within the meaning of Code
Sections 424(e) or 424(f), respectively), the term of the Option shall be five
(5) years from the date of grant or such shorter term as may be provided in the
Option Agreement.

 

9. Option Exercise Price and Consideration

 

9.1. Exercise Price. The per Share exercise price for the Shares to be issued
pursuant to the exercise of an Option shall be such price as is determined by
the Administrator and set forth in the Option Agreement, but shall be subject to
the following:

 

9.1.1. In the case of an Incentive Stock Option

 

9.1.1.1. granted to an Employee who, at the time of grant owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company (or a “parent corporation” or “subsidiary corporation”
thereof within the meaning of Code Sections 424(e) or 424(f), respectively), the
per Share exercise price shall be no less than one hundred ten percent (110%) of
the Fair Market Value per Share on the date of grant.

 

9.1.1.2. granted to any other Employee, the per Share exercise price shall be no
less than one hundred percent (100%) of the Fair Market Value per Share on the
date of grant.

 

9.1.2. Except as provided in subsection (iii) below, in the case of a
Nonstatutory Stock Option the per Share exercise price shall be such price as is
determined by the Administrator, provided that, if the per Share exercise price
is less than 100% of the Fair Market Value on the date of grant, it shall
otherwise comply with all Applicable Laws, including Section 409A of the Code;

 

9.1.3. In the case of a Nonstatutory Stock Option that is intended to qualify as
performance-based compensation under Section 162(m) of the Code and is granted
on or after the date, if ever, on which the Common Stock becomes a Listed
Security, the per Share exercise price shall be no less than 100% of the Fair
Market Value on the date of grant; and

 

  9

 



 

9.1.4. Notwithstanding the foregoing, Options may be granted with a per Share
exercise price other than as required above pursuant to a merger or other
corporate

 

9.2. Permissible Consideration. The consideration to be paid for the Shares to
be issued upon exercise of an Option, including the method of payment, shall be
determined by the Administrator (and, in the case of an Incentive Stock Option,
shall be determined at the time of grant). Such consideration may consist of (1)
cash, (2) check, (3) with the consent of the Administrator, a full recourse
promissory note bearing interest (at no less than such rate as is a market rate
of interest and which then precludes the imputation of interest under the Code),
payable upon such terms as may be prescribed by the Administrator, and
structured to comply with Applicable Laws, (4) with the consent of the
Administrator, other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which such
Option shall be exercised, (5) with the consent of the Administrator,
surrendered Shares then issuable upon exercise of the Option having a Fair
Market Value on the date of exercise equal to the aggregate exercise price of
the Option or exercised portion thereof, (6) with the consent of the
Administrator, property of any kind which constitutes good and valuable
consideration, (7) with the consent of the Administrator, delivery of a notice
that the Holder has placed a market sell order with a broker with respect to
Shares then issuable upon exercise of the Options and that the broker has been
directed to pay a sufficient portion of the net proceeds of the sale to the
Company in satisfaction of the Option exercise price, provided, that payment of
such proceeds is then made to the Company upon settlement of such sale, or (8)
with the consent of the Administrator, any combination of the foregoing methods
of payment.

 

10. Exercise of Option

 

10.1. Vesting; Fractional Exercises. Except as provided in Section 13 hereof,
Options granted hereunder shall be vested and exercisable according to the terms
hereof at such times and under such conditions as determined by the
Administrator and set forth in the Option Agreement. An Option may not be
exercised for a fraction of a Share.

 

10.2. Deliveries upon Exercise. All or a portion of an exercisable Option shall
be deemed exercised upon delivery of all of the following to the Secretary of
the Company, his or her office or such other authorized representative of the
Company:

 

10.2.1. A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Option, or a portion thereof,
is exercised. The notice shall be signed by the Holder or other person then
entitled to exercise the Option or such portion of the Option;

 

  10

 



 

10.2.2. Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with Applicable
Laws. The Administrator may, in its sole discretion, also take whatever
additional actions it deems appropriate to effect such compliance, including,
without limitation, placing legends on share certificates and issuing stop
transfer notices to agents and registrars;

 

10.2.3. Upon the exercise of all or a portion of an unvested Option pursuant to
Section 10(h) hereof, a Restricted Stock Purchase Agreement in a form determined
by the Administrator and signed by the Holder or other person then entitled to
exercise the Option or such portion of the Option; and

 

10.2.4. In the event that the Option shall be exercised pursuant to Section
10(f) hereof by any person or persons other than the Holder, appropriate proof
of the right of such person or persons to exercise the Option.

 

10.3. Conditions to Delivery of Share Certificates. The Company shall not be
required to issue or deliver any certificate or certificates for Shares
purchased upon the exercise of any Option or portion thereof prior to
fulfillment of all of the following conditions:

 

10.3.1. The admission of such Shares to listing on all stock exchanges on which
such class of stock is then listed;

 

10.3.2. The completion of any registration or other qualification of such Shares
under any state or federal law, or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body
which the Administrator shall, in its sole discretion, deem necessary or
advisable;

 

10.3.3. The obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in its sole
discretion, determine to be necessary or advisable;

 

10.3.4. The lapse of such reasonable period of time following the exercise of
the Option as the Administrator may establish from time to time for reasons of
administrative convenience; and

 

10.3.5. The receipt by the Company of full payment for such Shares, including
payment of any applicable withholding tax, which in the sole discretion of the
Administrator may be in the form of consideration used by the Holder to pay for
such Shares under Section 9(b) hereof.

 

10.4. Rights as Holder of Capital Stock. Until the issuance of the Shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a holder of capital stock shall exist with respect to the
Optioned Stock, notwithstanding the exercise of the Option. No adjustment will
be made for a dividend or other right for which the record date is prior to the
date the stock certificate is issued, except as provided in Section 13 below.

 

  11

 



 

10.5. Termination of Relationship as a Service Provider. If a Holder ceases to
be a Service Provider other than by reason of the Holder’s Disability or death,
such Holder may exercise his or her Option within such period of time as is
specified in the Option Agreement to the extent that the Option is vested on the
date of termination; provided, however, that, prior to the Public Trading Date,
to the extent required by Applicable Law, such period of time shall not be less
than thirty (30) days (but in no event later than the expiration of the term of
the Option as set forth in the Option Agreement). In the absence of a specified
time in the Option Agreement, the Option shall remain exercisable for three (3)
months following the Holder’s termination. If, on the date of termination, the
Holder is not vested as to his or her entire Option, the Shares covered by the
unvested portion of the Option immediately cease to be issuable under the Option
and shall again become available for issuance under the Plan. If, after
termination, the Holder does not exercise his or her Option within the time
period specified, herein, the Option shall terminate, and the Shares covered by
such Option shall again become available for issuance under the Plan.

 

10.6. Disability of Holder. If a Holder ceases to be a Service Provider as a
result of the Holder’s Disability, the Holder may exercise his or her Option
within such period of time as is specified in the Option Agreement to the extent
the Option is vested on the date of termination; provided, however, that prior
to the Public Trading Date, to the extent required by Applicable Law, such
period of time shall not be less than six (6) months (but in no event later than
the expiration of the term of such Option as set forth in the Option Agreement).
In the absence of a specified time in the Option Agreement, the Option shall
remain exercisable for twelve (12) months following the Holder’s termination.
If, on the date of termination, the Holder is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option shall
immediately cease to be issuable under the Option and shall again become
available for issuance under the Plan. If, after termination, the Holder does
not exercise his or her Option within the time specified, herein, the Option
shall terminate, and the Shares covered by such Option shall again become
available for issuance under the Plan.

 

10.7. Death of Holder. If a Holder dies while a Service Provider, the Option may
be exercised within such period of time as is specified in the Option Agreement;
provided, however, that prior to the Public Trading Date, to the extent required
by Applicable Law, such period of time shall not be less than six (6) months
(but in no event later than the expiration of the term of such Option as set
forth in the Option Agreement), by the Holder’s estate or by a person who
acquires the right to exercise the Option by bequest or inheritance, but only to
the extent that the Option is vested on the date of death. In the absence of a
specified time in the Option Agreement, the Option shall remain exercisable for
twelve (12) months following the Holder’s termination. If, at the time of death,
the Holder is not vested as to his or her entire Option, the Shares covered by
the unvested portion of the Option shall immediately cease to be issuable under
the Option and shall again become available for issuance under the Plan. The
Option may be exercised by the executor or administrator of the Holder’s estate
or, if none, by the person(s) entitled to exercise the Option under the Holder’s
will or the laws of descent or distribution. If the Option is not so exercised
within the time specified, herein, the Option shall terminate, and the Shares
covered by such Option shall again become available for issuance under the Plan.

 

  12

 



 

10.8. Regulatory Extension. A Holder’s Option Agreement may provide that if the
exercise of the Option following the termination of the Holder’s status as a
Service Provider would be prohibited at any time solely because the issuance of
shares would violate the registration requirements under the Securities Act,
then the Option shall terminate on the earlier of (i) the expiration of the term
of the Option set forth hereof or (ii) the expiration of a period of three (3)
months after the termination of the Holder’s status as a Service Provider during
which the exercise of the Option would not be in violation of such registration
requirements.

 

10.9. Early Exercisability. The Administrator may provide in the terms of a
Holder’s Option Agreement that the Holder may, at any time before the Holder’s
status as a Service Provider terminates, exercise the Option in whole or in part
prior to the full vesting of the Option; provided, however, that subject to Plan
Shares acquired upon exercise of an Option which has not fully vested may be
subject to any forfeiture, transfer or other restrictions as the Administrator
may determine in its sole discretion.

 

10.10. Buyout Provisions. The Administrator may at any time offer to buyout for
a payment in cash or Shares, an Option previously granted, based on such terms
and conditions as the Administrator shall establish and communicate to the
Holder at the time that such offer is made.

 

11. Non Transferability of Options and Restricted Stock. Awards may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than by will or by the laws of descent or distribution and may be exercised,
during the lifetime of the Holder, only by the Holder.

 

12. Restricted Stock

 

12.1. Rights to Purchase. Restricted Stock may be issued either alone, in
addition to, or in tandem with Options granted under the Plan and/or cash awards
made outside of the Plan. After the Administrator determines that it will offer
Restricted Stock under the Plan, it shall advise the offeree in writing of the
terms, conditions and restrictions related to the offer, including the number of
Shares that such person shall be entitled to purchase, the price to be paid, and
the time within which such person must accept such offer. The offer shall be
accepted by execution of a Restricted Stock Purchase Agreement in the form
determined by the Administrator.

 

  13

 



 

12.2. Repurchase Right. Unless the Administrator determines otherwise, the
Restricted Stock Purchase Agreement shall grant the Company the right to
repurchase Shares acquired upon exercise of a Stock Purchase Right upon the
termination of the purchaser’s status as a Service Provider for any reason.
Subject to Section 19 hereof, the purchase price for Shares repurchased by the
Company pursuant to such repurchase right and the rate at which such repurchase
right shall lapse shall be determined by the Administrator in its sole
discretion, and shall be set forth in the Restricted Stock Purchase Agreement.

 

12.3. Other Provisions. The Restricted Stock Purchase Agreement shall contain
such other terms, provisions and conditions not inconsistent with the Plan as
may be determined by the Administrator in its sole discretion.

 

12.4. Rights as a Stockholder. Once the Restricted Stock is exercised, the
purchaser shall have rights equivalent to those of a stockholder and shall be a
stockholder when his or her purchase is entered upon the records of the duly
authorized transfer agent of the Company. No adjustment shall be made for a
dividend or other right for which the record date is prior to the date the Stock
Purchase Right is exercised, except as provided in Section 13 hereof.

 

13. Adjustments upon Changes in Capitalization, Merger or Asset Sale

 

13.1. Changes in Capitalization. Subject to any action required under Applicable
Laws by the holders of capital stock of the Company, (i) the numbers and class
of Shares or other stock or securities: (x) available for future Awards under
Section 3 above covered by each outstanding Award, (ii) the price per Share
covered by each such outstanding Option, and (iii) any repurchase price per
Share applicable to Shares issued pursuant to any Award, shall be
proportionately adjusted by the Administrator in the event of a stock split,
reverse stock split, stock dividend, combination, consolidation,
recapitalization (including a recapitalization through a large nonrecurring cash
dividend) or reclassification of the Shares, subdivision of the Shares, a rights
offering, a reorganization, merger, spin-off, split-up, change in corporate
structure or other similar occurrence. Any adjustment by the Administrator
pursuant to this Section shall be made in the Administrator’s sole and absolute
discretion and shall be final, binding and conclusive. Except as expressly
provided herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares subject to an Award. If, by reason of a transaction described in this
Section or an adjustment pursuant to this Section, a Participant’s Award
agreement or agreement related to any Optioned Stock or Restricted Stock covers
additional or different shares of stock or securities, then such additional or
different shares, and the Award agreement or agreement related to the Optioned
Stock or Restricted Stock in respect thereof, shall be subject to all of the
terms, conditions and restrictions which were applicable to the Award, Optioned
Stock and Restricted Stock prior to such adjustment.

 

13.2. Dissolution or Liquidation. In the event of the dissolution or liquidation
of the Company, each Award will terminate immediately prior to the consummation
of such action, unless otherwise determined by the Administrator.

 

  14

 



 

13.3. Corporate Transactions

 

13.3.1. Options Treatment. In the event of a sale of all or substantially all of
the Company’s assets, or a merger, consolidation or other capital reorganization
or business combination transaction of the Company with or into another
corporation, entity or person (a “Corporate Transaction”), each outstanding
Option shall either be (i) assumed or an equivalent option or right shall be
substituted by such successor corporation or a parent or subsidiary of such
successor corporation (the “Successor Corporation”), or (ii) terminated in
exchange for a payment of cash, securities and/or other property equal to the
excess of the Fair Market Value of the portion of the Optioned Stock that is
vested and exercisable immediately prior to the consummation of the Corporate
Transaction over the per Share exercise price thereof. Notwithstanding the
foregoing, in the event such Successor Corporation does not agree to such
assumption, substitution or exchange, each such Option shall terminate upon the
consummation of the Corporate Transaction.

 

13.3.2. Acceleration Upon Acquisition. If the Company undergoes an Acquisition,
then any surviving corporation or entity or acquiring corporation or entity, or
affiliate of such corporation or entity, may assume any Awards outstanding under
the Plan or may substitute similar stock awards (including an award to acquire
the same consideration paid to the stockholders in the transaction) for those
outstanding under the Plan. In the event any surviving corporation or entity or
acquiring corporation or entity in an Acquisition, or affiliate of such
corporation or entity, does not assume such Awards or does not substitute
similar stock awards for those outstanding under the Plan, then with respect to
(i) Awards held by participants in the Plan whose status as a Service Provider
has not terminated prior to such event, the vesting of such Awards (and, if
applicable, the time during which such awards may be exercised) shall be
accelerated and made fully exercisable and all restrictions thereon shall lapse
at least ten (10) days prior to the closing of the Acquisition (and the Awards
terminated if not exercised prior to the closing of such Acquisition) and (ii)
any other Awards outstanding under the Plan, such Awards shall be terminated if
not exercised prior to the closing of the Acquisition.

 

14. Time of Granting Awards. The date of grant of an Awards shall, for all
purposes, be the date on which the Administrator makes the determination
granting such Awards, or such other date as is determined by the Administrator
consistent with applicable legal requirements. Notice of the determination shall
be given to each Service Provider to whom an Awards is so granted within a
reasonable time after the date of such grant.

 

  15

 



 

15. Amendment and Termination of the Plan

 

15.1. Amendment and Termination. Subject to the requirements of subsection (c),
the Board may at any time wholly or partially amend, alter, suspend or terminate
the Plan. However, without approval of the Company’s stockholders given within
twelve (12) months before or after the action by the Board, no action of the
Board may, except as provided in Section 13 hereof, increase the limits imposed
in Section 3 hereof on the maximum number of Shares which may be issued under
the Plan or extend the term of the Plan under Section 7 hereof.

 

15.2. Stockholder Approval. The Board shall obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.

 

15.3. Effect of Amendment or Termination. No amendment, alteration, suspension
or termination of the Plan or any Awards shall impair the rights of any Holder,
unless mutually agreed otherwise between the Holder and the Administrator, which
agreement must be in writing and signed by the Holder and the Company.
Termination of the Plan shall not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Options, or Restricted Stock
granted or awarded under the Plan prior to the date of such termination.

 

16. Stockholder Approval. The Plan will be submitted for the approval of the
Company’s stockholders within twelve (12) months after the date of the Board’s
initial adoption of the Plan. Awards may be granted prior to such stockholder
approval, provided that such Award shall not be exercisable, shall not vest and
the restrictions thereon shall not lapse prior to the time when the Plan is
approved by the stockholders, and provided further that if such approval has not
been obtained at the end of said twelve month period, all Awards previously
granted under the Plan shall thereupon be canceled and become null and void.

 

17. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

 

18. Reservation of Shares. The Company, during the term of the Plan, shall at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 

19. Repurchase Provisions. The Administrator in its sole discretion may provide
that the Company may repurchase Shares acquired upon exercise of an Awards upon
the occurrence of certain specified events, including, without limitation, a
Holder’s termination as a Service Provider, divorce, bankruptcy or insolvency;
provided, however, that any such repurchase right shall be set forth in the
applicable Option Agreement or Restricted Stock Purchase Agreement or in another
agreement referred to in such agreement.

 

  16

 



 

20. Rules Particular To Specific Countries

 

20.1. Generally. To the extent required by the Company, each Holder agrees that
he or she shall enter into an election with the Company or a Subsidiary (in a
form approved by the Company) under which any Tax Liability (as defined below)
including, but not limited to, National Insurance Contributions (“NICs”) and any
Fringe Benefit Tax (“FBT”), is transferred to and met by the Plan participant.
For purposes of this Section 20, Tax Liability shall mean any and all liability
under non-U.S. applicable laws, rules or regulations, from any income tax, the
Company’s (or a Subsidiary’s) NICs, FBT or similar liability and the Service
Provider’s NICs, FBT or similar non- U.S. law liability that are attributable
to: (A) the grant, vesting or exercise of, or any other benefit derived by the
Plan participant from an Option, Stock Purchase Right or Restricted Stock; (B)
the acquisition by the Plan participant of the Shares on exercise of an Option
or the acquisition by the Plan participant of the Shares pursuant to a Stock
Purchase Right; or (C) the disposal of any Shares acquired by the Plan
participant pursuant to an Option or a Stock Purchase Right granted under the
Plan.

 

20.2. Addendum. Notwithstanding anything herein to the contrary, the terms and
conditions of the Plan with respect to Service Providers who are tax residents
of a particular country other than the United States may be subject to an
addendum to the Plan in the form of an Appendix. To the extent that the terms
and conditions set forth in an Appendix conflict with any provisions of the
Plan, the provisions of the Appendix shall govern. The adoption of any such
Appendix shall be pursuant to Section 15 above.

 

21. Conditions To Exercise. The Company may require a Plan participant, as a
condition of exercising or acquiring stock under any Awards, (i) to give written
assurances satisfactory to the Company as to the participant’s knowledge and
experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Awards; and (ii) to give written assurances satisfactory
to the Company stating that the participant is acquiring the stock subject to
the Awards for the participant’s own account and not with any present intention
of selling or otherwise distributing the stock. The foregoing requirements, and
any assurances given pursuant to such requirements, shall be inoperative if (A)
the issuance of the shares upon the exercise or acquisition of stock under the
applicable Awards has been registered under a then currently effective
registration statement under the Securities Act or (B) as to any particular
requirement, a determination is made by counsel for the Company that such
requirement need not be met in the circumstances under then applicable
securities laws. The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with applicable securities laws,
including, but not limited to, legends restricting the transfer of the stock.

 

22. Governing Law. The validity and enforceability of the Plan shall be governed
by and construed in accordance with the laws of the State of Colorado without
regard to otherwise governing principles of conflicts of law.

 

 



17



 